                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

HERBERT M. ADAMS IV,                      )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )      1:19-cv-00471-GZS
                                          )
AROOSTOOK COUNTY JAIL,                    )
et al.,                                   )
                                          )
              Defendants                  )


                   SUPPLEMENTAL RECOMMEDED DECISION

       Following a review of Plaintiff’s complaint pursuant to 28 U.S.C. §§ 1915 and

1915A, I concluded that Plaintiff had not alleged facts that would support a plausible claim

against any of the defendants. (Recommended Decision at 4, ECF No. 10.) Accordingly,

I recommended the Court dismiss the matter. (Id.)

       After the recommended decision was issued, Plaintiff moved to amend his

complaint, which motion was granted. (Motion, ECF No. 11; Order, ECF No. 12.)

Plaintiff’s amendment, however, does not adequately address the deficiencies noted in the

recommended decision.

       As explained in the recommended decision, “[a] pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do.”

Aschcroft v. Iqbal, 556 U.S. 662, 678 (2009). In his amendment to the complaint, Plaintiff

asserts his claim is based on “medical negligence, cruel and unusual punishment, violation

of [his] constitutional rights, which of 8th Amendment and 10th Amendment rights.”
(Amendment to complaint at 3, ECF No. 11.) Plaintiff, however, has not alleged any facts

that would support an actionable claim based on any of the theories he references. In other

words, as with Plaintiff’s original complaint, Plaintiff’s allegations are “devoid of [the]

further factual enhancement” necessary to state a cause of action. Iqbal, 556 U.S. at 678

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007) (internal quotation

marks omitted)).

       Because Plaintiff’s amendment to his complaint does not adequately address the

deficiencies identified in the recommended decision, the reasoning of the recommended

decision applies to the original complaint and the amendment to the complaint. Dismissal

is thus appropriate. Accordingly, based on the analysis set forth in the recommended

decision and in this supplement to the recommended decision, after a review of the

pleadings in accordance with 28 U.S.C. §§ 1915 and 1915A, I recommend the Court

dismiss Plaintiff’s complaint as amended.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. Any objections to the
       Recommended Decision dated December 12, 2020 (ECF No. 10), and/or this
       Supplemental Recommended Decision shall be due within fourteen (14) days
       of being served with this Supplemental Recommended Decision.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court’s order.


                                                   /s/ John C. Nivison
                     nd
       Dated this 22 day of January, 2020.         U.S. Magistrate Judge

                                              2
